DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-19 and 21 are pending in this application. Claims 1, 13, 15 and 19 are currently amended. Claims 2, 3, 5, 9, 16-18 were previously presented. Claims 4, 6 and 20 are canceled. Claims 7, 8, 10-12, 14 are original. Claim 21 is new.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 
Claim 1 line 13, “each rod” should be –each of the plurality of rods--. Similar corrections are required in claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11, 13-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yaworski (US 5088001 A), and further in view of Bennett (US 5757604 A).
Regarding claim 1, Yaworski teaches a surge arrester (i.e. surge arrester 10) (figs.1 and 2) comprising: a polymer body (i.e. body 30 and shielding layer 32) (fig.2) (column 3 lines 33-38, EPDM rubber or butyl rubber) comprising: a first leg (i.e. vertical leg 18) (figs.1 and 2) having a first channel defined therein (e.g. channel enclosed within 18) (figs.1 and 2); and a second leg (i.e. horizontal leg 12) (figs.1 and 2) perpendicular to the first leg (column 3 lines 34-35, is formed in a generally L-shape) and having a second channel defined therein (e.g. channel enclosed within 12) (figs.1 and 2), the second channel configured to receive a bushing (column 3 lines 39-40, Leg 12 is tapered to form a receptacle 14 to receive therein the interface of a bushing insert); a varistor assembly (i.e. surge arrester assembly 72) (fig.2) in the first channel (implicit, as seen in fig.2), the varistor assembly comprising: a plurality of varistor elements (column 4 lines 7-8, surge assembly 72 consists of a number of metal oxide varistor (MOV) blocks 74) electrically connected in series (implicit, as seen in fig.2) and forming a stack of the plurality of varistor elements (column 4 line 18, stack of blocks 74), wherein the stack has a first end surface (e.g. surface of 74a closest to first metallic end fitting 60) (fig.2), a second end surface (e.g. surface of 74c closest to second metallic end fitting 70) (fig.2), and an outer side surface (e.g. outer side surface of 74a-c) (fig.2) extending between the first end surface and the second end surface (implicit, as seen in fig.2); a first end fitting (i.e. first metallic end fitting 60) (fig.2) at the first end surface of the stack (implicit, as seen in fig.2); a second end fitting (i.e. second metallic end fitting 70) (fig.2) at the second end surface of the stack (implicit, as seen in fig.2); a structure (i.e. tube 78) (fig.2) disposed around the outer side surface of the stack (column 4 lines 26-27, preformed rigid tube 78 is placed about … the blocks 74), the structure comprising a first end (i.e. End 82) (fig.2) that is connected to the first end fitting (column 4 lines 27-29, End 82 of tube 78 is positioned above the top surface 90 of end fitting 60) and a second end (i.e. end 88) (fig.2) that is connected to the second end fitting (column 5 lines 2-3, ends 88 overlie most of the exposed surface 71 of end fitting 70); and a polymer fill layer between the outer side surface of the stack and the first leg of the body, wherein the polymer fill layer (i.e. filler layer 84) (fig.2) completely surrounds the outer side surface of the stack (column 4 lines 60-62, The material fills all space between the outer surface of the blocks 74 and the inner surface of tube 78) and extends between the first end fitting and the second end fitting (column 4 lines 64-66, extend beyond the ends 80, 82 of tube 78 and overlie such ends 80, 82), and wherein the first channel defines a first longitudinal axis (e.g. axis along the leg 18) (figs.1 and 2) and the second channel defines a second longitudinal axis (e.g. axis along the leg 12) (figs.1 and 2) that is perpendicular to the first longitudinal axis (column 3 lines 34-35, is formed in a generally L-shape).
Yaworski does not teach, the structure is a plurality of rods.
Bennette teaches in a similar field of endeavor of surge arresters, the structure is a plurality of rods (i.e. strength members 10) (fig.1). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the plurality of rods structure in Yaworski, as taught by Bennette, as it provides the advantage of excellent electrical and mechanical properties, while being less bulky.
Regarding claim 2, Yaworski and Bennette teach the surge arrester of claim 1 wherein the polymer fill layer fills an air void that would otherwise be defined between the side surface of the stack and the first leg of the body due to the plurality of rods (Yaworski, abstract, dielectric insulative material which extends beyond and engulfs said tube and said end fittings to seal and further rigidify said component stack and provide an air-free non-electrically ionizable environment about said component stack) (Bennett, column 5 lines 58-61, A housing 13, made of a polymeric material, is molded around the assembly such that the polymeric material encloses stack 3 and strength members 10 and fills the space between strength members 10 and stack 3).
Regarding claim 3, Yaworski and Bennette teach the surge arrester of claim 1 wherein the polymer fill layer completely surrounds each one of the plurality of rods (Yaworski, abstract, dielectric insulative material which extends beyond and engulfs said tube and said end fittings to seal and further rigidify said component stack and provide an air-free non-electrically ionizable environment about said component stack) (Bennett, column 5 lines 58-61, A housing 13, made of a polymeric material, is molded around the assembly such that the polymeric material encloses stack 3 and strength members 10 and fills the space between strength members 10 and stack 3).
Regarding claim 5, Yaworski and Bennette teach the surge arrester of claim 1 wherein each of the plurality of rods is spaced apart from the outer side surface of the stack (Bennette, implicit, as seen in figs.1 and 1f).
Regarding claim 7, Yaworski and Bennette teach the surge arrester of claim 1 wherein the plurality of varistor elements comprise a plurality of metal-oxide varistor elements (Yaworski, column 4 lines 7-8, The surge assembly 72 consists of a number of metal oxide varistor (MOV) blocks 74) (Bennette, column 8 lines 30-31, A common varistor material is a polycrystalline sintered ceramic of zinc oxide (the primary metal oxide)).
Regarding claim 8, Yaworski and Bennette teach the surge arrester of claim 1 wherein the body is formed of an elastomer (Yaworski, column 3 lines 33-38, EPDM rubber or butyl rubber) (Bennette, column 5 line 59- column 6 line 2, A housing 13, made of a polymeric material … ethylene-vinyl acetate copolymer (EVA), ethylene-propylene-diene monomer terpolymer (EPDM), and ethylene-propylene rubber (EPR), or silicone, or the like. Silicone and EVA are preferred).
Regarding claim 9, Yaworski and Bennette teach the surge arrester of claim 1 wherein the polymer fill layer is formed of an elastomer (Yaworski, abstract, dielectric insulative material which extends beyond and engulfs said tube and said end fittings to seal and further rigidify said component stack and provide an air-free non-electrically ionizable environment about said component stack … column 2 lines 29-31, dielectric insulating material such as a thermoset or thermoplastic material, an epoxy or a liquid crystal polymer) (Bennett, column 5 lines 58-61, A housing 13, made of a polymeric material, is molded around the assembly such that the polymeric material encloses stack 3 and strength members 10 and fills the space between strength members 10 and stack 3 … column 5 line 59- column 6 line 2, A housing 13, made of a polymeric material … ethylene-vinyl acetate copolymer (EVA), ethylene-propylene-diene monomer terpolymer (EPDM), and ethylene-propylene rubber (EPR), or silicone, or the like. Silicone and EVA are preferred).
Regarding claim 11, Yaworski and Bennette teach the surge arrester of claim 1 wherein the body is elbow shaped (Yaworski, implicit, as seen in figs.1 and 2).
Regarding claim 13, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 14, Yaworski and Bennette teach the method of claim 13 wherein receiving the varistor assembly in the polymer surge arrester body comprises molding the body around the varistor assembly (Yaworski, abstract, dielectric insulative material which extends beyond and engulfs said tube and said end fittings to seal and further rigidify said component stack and provide an air-free non-electrically ionizable environment about said component stack) (Bennett, column 5 lines 58-61, A housing 13, made of a polymeric material, is molded around the assembly such that the polymeric material encloses stack 3 and strength members 10).
Regarding claim 15, the method is rejected for the same reasons as stated in claim 2.
Regarding claim 16, the method is rejected for the same reasons as stated in claim 5.
Regarding claim 17, the method is rejected for the same reasons as stated in claim 8.
Regarding claim 18, the method is rejected for the same reasons as stated in claim 9.
Regarding claim 19, the method is rejected for the same reasons as stated in claim 1.
Regarding claim 21, it is rejected for the same reasons as stated in claims 1 and 3.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yaworski (US 5088001 A) and Bennett (US 5757604 A), and further in view of Hughes (US 20210257136 A1).
Regarding claim 10, Yaworski and Bennette teach The surge arrester of claim 1.
Yaworski and Bennette do not teach, wherein the body is T-shaped.
Hughes teaches in a similar field of endeavor of surge arrester, wherein the body is T-shaped (implicit, as seen in fig.1) ([0022], a tee-shaped surge arrester).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the body as T-shaped in Yaworski and Bennette, as taught by Hughes, as it provides the advantage of safety by expulsion of MOV disks, gasses, and plasma away from potential human operators.
Regarding claim 12, Yaworski and Bennette teach the surge arrester of claim 1.
Yaworski and Bennette do not teach, wherein the second channel is configured to receive a standard 600 Amp bushing.
Hughes teaches in a similar field of endeavor of surge arrester, wherein the second channel (Hughes, [0015], first housing portion 104 includes a plug interface 116 … includes a bushing interface 118) (implicit that 104 has a second channel) is configured to receive a standard 600 Amp bushing (Hughes, [0015], The bushing may be, for example, a 600 A standard shaped bushing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the second channel configured to receive a standard 600 Amp bushing in Yaworski and Bennette, as taught by Hughes, as it provides the advantage of optimal design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        10/16/2022






	/THIENVU V TRAN/                                Supervisory Patent Examiner, Art Unit 2839